DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 02/14/22.  Applicant’s amendments have been entered and are made of record. The pending claims at this time are 1-5, all of which are allowed.
Applicant’s submission of the terminal disclaimers over USPN 10,760,188 and applications 16/651635, 16/651851 and 16/498278 have all been accepted and made of record.  All previously made double patenting rejections are now withdrawn. 
Response to Arguments
As Applicant has modified the range of the single filament dtex around the cited prior art of Kodera, and an updated search turned up no new art the claims are allowed.  Applicant has also shown that the preponderance of evidence outweighs any case of obviousness previously presented.  All previously made art rejections are also withdrawn.
The references cited in the IDS dated 11/19/21 do not shed any light on the claims either. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art found was that of JPH 07186858.  However, even though it uses PET fibers as is a woven fabric; has total fineness within the same claimed range; has single fiber fineness within the claimed range < 3; has same cover factor range. The D-value range in JPH reference is outside of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP